Mr. Justice Walkeb, dissenting: The parties were domiciled in this State when the marriage was consummated. Under our laws they were competent to enter into the contract, and they did in strict conformity to all of the requirements of the laws of this State,' and it is on all hands conceded that it was valid according to our laws. All contracts lawfully made confer rights that must be enforced by our laws. Among the rights conferred by that contract was the right of the wife to dower in her husband’s real estate, and to become his heir to one-half of the real estate of which he might die seized, leaving no children living, or descendants of such children. These were the vested rights she acquired by this contract, and she can not be divested of them by the contract being declared void but by the tribunals of this State. The foreign court had no power to construe and give authoritative judgment against the validity óf contracts made under our laws, and we are not bound by the decree of nullity. Had any court having competent' jurisdiction granted a divorce, then by abrogating the marriage contract she would have lost her rights to dower and heirship, because the contract was destroyed in all of its parts, and the parties absolved from its performance, and all rights under it destroyed and ended. But in this case there, was no divorce, but it was decreed, in the very teeth of our never doubted laws, to have been void. The tribunals of this State are not bound by the decree of the foreign tribunal. That government, has no pretense of power to control the title to, or the descent of, property in this State. ■ As to power of controlling the rights of, and descent of, property by that kingdom, it is absolutely wanting, and it can not, under, any circumstances, control rights of persons in this State, under our laws. As well contend that had the laws of that kingdom been that none of its subjects should purchase or hold real estate without the consent of the king, and deceased had purchased this property as he did, and had died, his heirs could not inherit his property because he had not procured" the consent of his king. I apprehend no one would contend for such a doctrine, and the effect of this case is to so hold. I am, therefore, unable to concur in the conclusion reached in this case.